157 A.2d 810 (1960)
Bernard HARTZ, Appellant,
v.
Freda Kimmel SEGNER and Nettie Weintraub, Appellees.
No. 2487.
Municipal Court of Appeals for the District of Columbia.
Argued December 14, 1959.
Decided February 10, 1960.
Leonard B. Meyers, Washington, D. C., for appellant.
Herman Miller, Washington, D. C., for appellees.
Before ROVER, Chief Judge, and HOOD and QUINN, Associate Judges.
PER CURIAM.
This is an appeal from an order denying a motion to quash an attachment before judgment. Such an order is interlocutory, does not change or affect the possession of property, and is not final and appealable. Clark v. District Discount Co., Inc., D.C. Mun.App., 151 A.2d 198.
Appeal dismissed.